Citation Nr: 0704996	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  00-12 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This case was remanded in 
September 2004 and now returns to the Board for appellate 
review.

During the pendency of this appeal, the RO increased the 
rating assigned to the veteran's low back disability from 20 
percent to 40 percent, effective January 31, 1999.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of a 40 percent rating is not a full grant of the 
benefit sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to an increased rating, the 
matter remains before the Board for appellate review.  

The Board notes that, in September 2004, the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU) was remanded for the issuance of a 
statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Such was issued in September 2006.  
No timely substantive appeal was thereafter received.  
Therefore, the issue of entitlement to a TDIU rating is not 
currently before the Board.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  However, the Board observes that, in the 
Appellant's January 2007 Post-Remand Brief, the veteran's 
representative argued that the veteran is entitled to a TDIU 
rating.  Such is considered a new claim and the issue of 
entitlement to a TDIU rating is referred to the RO for 
appropriate action. 

The Board further notes that, as directed by the September 
2004 remand, the veteran was requested to indicate whether he 
desired a personal hearing before a Hearing Officer at either 
the Cincinnati or Cleveland RO in an October 2004 letter.  In 
May 2006, the veteran submitted a statement, but did not 
address whether he desired a hearing.  Rather, he indicated 
that he was submitting additional evidence and requested that 
a decision be made soon.  As such, the Board considers the 
veteran's hearing request to be withdrawn. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  Low back syndrome is manifested by of severe limitation 
of lumbar spine motion with pain, tenderness on palpation, 
and flare-ups, without objective evidence of neurological 
manifestations, a vertebra fracture, a demonstrable deformity 
of vertebral body, or ankylosis of the thoracolumbar spine or 
of the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295-5292 (2003), 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In the present case, the veteran 
filed his original claim in August 1999 and the RO's initial 
unfavorable decision was issued in October 1999, prior to the 
enactment of the VCAA.  In Pelegrini, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  Id.; see also 38 C.F.R. § 20.1102 
(2006) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As such, 
after VCAA notice was provided in November 2003, March 2004, 
and February 2006 letters, the veteran's claim was 
readjudicated and supplemental statements of the case were 
provided to him in April 2004 and September 2006, such that he 
had the opportunity to respond to the remedial VCAA notice 
prior to appellate consideration of the merits of his case by 
the Board.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the November 2003, 
March 2004, and February 2006 letters advised the veteran of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Additionally, the November 2003 and March 2004 letters 
informed him that, in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that such condition had gotten worse.  
Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The letters advised 
him to notify VA of any additional information or evidence 
that he believed would support his claim, and if he had 
additional records he could send them to VA, thus effectively 
notifying him to send any additional relevant information.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was advised of the evidence 
necessary to establish an increased disability rating in the 
November 2003 and March 2004 letters.  However, he was not 
informed of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's increased rating claim, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, VA treatment 
records, private medical records, and VA examination reports 
were reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claim.  He has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  In this 
regard, the Board notes that VA attempted to obtain Social 
Security Administration (SSA) and Office of Personnel 
Management (OPM) records.  However, in August 2005, SSA 
indicated that the veteran was not in receipt of SSA 
disability benefits and SSA presently had no medical records.  
OPM indicated in May 2006 that the veteran was in receipt of 
disability retirement benefits, but did not provide any 
medical records.  Also in May 2006, the veteran reported that 
OPM did not have any additional information to support his 
case.  Therefore, the Board finds that VA satisfied its duty 
to assist the veteran in attempting to obtain available, 
relevant records.

Additionally, the veteran was provided with VA examinations 
in September 1999, June 2000, March 2002, March 2004, and 
December 2005 in order to adjudicate his increased rating 
claim.  Such examination reports adequately address the 
manifestations of the veteran's back disability.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected back disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service-connected for low back syndrome and is 
in receipt of a 40 percent rating for such disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295-5292.  
The veteran contends that his back symptomatology is more 
severe than reflected by the currently assigned percentage 
rating.  Specifically, he claims that he has daily lumbar 
discomfort, described as an ache.  He also alleges that he 
has intermittent radiating discomfort down the lateral aspect 
of the right and left thighs before terminating at the knees.  
The veteran describes having limited range of motion and 
indicates that he can no longer participate in sports.  He 
also states that he receives pain medication and muscle 
relaxers.  As such, the veteran contends that he is entitled 
to a rating in excess of 40 percent for his back disability.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that lumbosacral strain under 
Diagnostic Code 5295 is the service-connected disorder and 
that limitation of lumbar spine motion under Diagnostic Code 
5292 is a residual condition.  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  

However, as the veteran's claim was pending at the time of 
both regulatory amendments, he is entitled to the application 
of the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

The Board notes that the veteran's back disability has been 
evaluated under diagnostic codes referable to lumbosacral 
strain and limitation of lumbar spine motion.  Additionally, 
the medical evidence of record fails to demonstrate any 
neurological impairment as a result of such back disability.  
In this regard, while there is MRI evidence of L4, L5 and L5, 
S1 disc bulging, the December 2005 VA examiner indicated that 
such was consistent with normal aging and that there was no 
compression of the spinal cord or nerve roots.  Moreover, on 
examination in September 1999, June 2000, March 2002, March 
2004, and December 2005, there was no objective evidence of 
radiculopathy or myelopathy.  As such, the December 2005 
examiner determined that it was less likely than not that the 
veteran's degenerative L4, L5 and L5, S1 disc bulging was 
related to his military service.  

Therefore, the diagnostic codes referable to intervertebral 
disc syndrome, to include those in effect prior to and as of 
September 2002, are inapplicable in the instant case.  
However, the September 2003 amendments are relevant to the 
evaluation of the veteran's back disability.  The Board notes 
that the April 2004 supplemental statement of the case 
advised him of the regulations in effect prior to September 
2003 and as of September 2003.  Such document also considered 
his back disability under all applicable criteria.  
Therefore, there is no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's increased 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board observes that the following criteria were in effect 
prior to the September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  

Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  Severe limitation of motion of the lumbar spine 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

The Board notes that the veteran has been evaluated under 
both Diagnostic Code 5295 and Diagnostic Code 5292.  As 
indicated previously, he was service-connected for 
lumbosacral strain with limitation of lumbar spine motion as 
a residual condition.  Such diagnostic codes contemplate 
overlapping symptoms and therefore, the Board finds that the 
veteran is entitled to only one 40 percent evaluation for his 
back symptomatology.  To assign separate evaluations under 
Diagnostic Codes 5295 and 5292 would be pyramiding as the 
veteran would be compensated twice for the same 
manifestations.  See 38 C.F.R. § 4.14; Esteban, supra.  

The veteran has been assigned a 40 percent evaluation in 
contemplation of severe limitation of lumbar spine motion 
with pain, tenderness on palpation, and flare-ups.  See 
DeLuca, supra.  Specifically, at his September 1999 VA 
examination, the veteran forward flexed to 35 degrees, 
extended to 14 degrees, and could laterally bend to 30 
degrees bilaterally.  Pain was noted on flexion and 
extension.  In June 2000, a VA examination revealed that, due 
to pain, the veteran was unable to bend forward.  He had 
rotation to 20 degrees bilaterally and lateral flexion to 25 
degrees bilaterally.  At his March 2002 VA examination, the 
veteran had active flexion to 40 degrees with pain and 
passive flexion to 110 degrees.  Extension was to 40 degrees, 
lateral bending bilaterally was to 40 degrees, and left 
rotation was to 40 degrees.  Right rotation actively was to 
25 degrees and passively to 40 degrees.  It was noted that, 
during a flare-up, the veteran would be additionally limited 
by pain.  

In March 2004, a VA examination showed that the veteran had 
40 degrees of active lumbar flexion that was painful beyond 
30 degrees.  Such could be increased passively to 50 degrees, 
but it was painful.  The veteran was capable of 25 degrees of 
active lumbar extension, however, such was painful beyond 15 
degrees.  Extension could be increased to 30 degrees, but it 
was painful.  The veteran was capable of 20 degrees of 
lateral flexion bilaterally, which was non-painful.  Such 
could be increased passively to 30 degrees with slight pain 
bilaterally.  The examiner indicated that the veteran's 
lumbar flexion and extension were limited by approximately 50 
percent and 20 percent, respectively, due to pain; however, 
his bilateral lateral flexion was not limited.  Moderate 
paralumbar palpation tenderness, greater on the left than the 
right, was noted from L3 through S1.  In December 2005, a VA 
examiner noted that the veteran had diffuse mild tenderness 
during palpation of the lower lumbar paraspinal muscles.  He 
had flexion to 65 degrees, with normal being 90 degrees; 
extension to 32 degrees; with normal being 30 degrees; right 
lateral flexion to 42 degrees and left lateral flexion to 40 
degrees, with normal being 30 degrees bilaterally; and, right 
lateral rotation to 32 degrees and left lateral rotation to 
34 degrees, with normal being 30 degrees.  The examiner 
indicated that the veteran's spine was painful in forward 
flexion in the last five degrees of motion, but at no other 
point in the examination.  Moreover, VA treatment records and 
private medical records document the veteran's consistent 
complaints of pain in his back.  Therefore, the veteran has 
been assigned a 40 percent evaluation.

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.  Therefore, under the 
applicable criteria as in effect prior to September 2003, the 
Board finds that the veteran is not entitled to a rating in 
excess of 40 percent for his back disability.

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  However, as indicated previously, the 
veteran's disc bulging is unrelated to his service-connected 
low back syndrome and there is no evidence of objective 
neurological impairment.  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is inapplicable. 

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Under the General Rating Formula, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
40 percent.  In this regard, the evidence of record fails to 
demonstrate unfavorable ankylosis of the entire spine or of 
the entire thoracolumbar spine.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
rating in excess of 40 percent for the veteran's service-
connected low back syndrome as a review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 40 percent for low back syndrome.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected back disability present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected back 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
 

ORDER

A rating in excess of 40 percent for low back syndrome is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


